J-S70008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    AARON JOSHUA BOHN                          :
                                               :
                      Appellant                :       No. 453 MDA 2017

           Appeal from the Judgment of Sentence February 13, 2017
                In the Court of Common Pleas of Mifflin County
             Criminal Division at No(s): CP-44-CR-0000719-2015


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED NOVEMBER 28, 2017

        Appellant, Aaron Joshua Bohn, appeals from the judgment of sentence

entered in the Mifflin County Court of Common Pleas, following his jury trial

conviction for endangering the welfare of a child (“EWOC”).1 We affirm.

        In its opinion filed February 6, 2017, the trial court correctly set forth

the relevant facts of this case as follows:

           On November 23, 2015, [Appellant] was charged with
           knowingly endangering the welfare of a child by violating a
           duty of care, protection, or support. Specifically, it was
           alleged that [Appellant] did permit his daughter
           [(“Child”)], age eleven, to be in close proximity to
           dangerous and venomous snakes that were housed in
           containers which had either unsecured lids or no lids at all
           and…[C]hild’s bedroom was directly beside the room which
           held the snakes, in violation of Section 4304(a)(1) of the
____________________________________________


1   18 Pa.C.S.A. § 4304(a)(1).
J-S70008-17


          PA Crimes Code. These venomous snakes were owned by
          [Appellant’s] brother and co-[d]efendant…who also lived at
          the residence.[2] [Appellant] was found guilty of [EWOC]
          on November 14, 2016. [Appellant] subsequently filed a
          Motion for Post-Trial Relief, Motion for Acquittal, and/or
          Motion for New Trial.

(Opinion in Support of Order Denying Post-Trial Motion, filed February 6,

2017, at 1).

       The court held a hearing on Appellant’s post-trial motion on December

16, 2016, and denied relief on February 6, 2017.        The court sentenced

Appellant on February 13, 2017, to fifteen (15) to thirty (30) months’

imprisonment. Appellant timely filed a notice of appeal on March 10, 2017.

On March 30, 2017, the court ordered Appellant to file a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), which

Appellant timely filed on April 11, 2017.

       Appellant raises four issues for our review:

          DID THE TRIAL COURT        ERR IN RULING THE
          COMMONWEALTH HAD COMPLIED WITH APPELLANT’S
          REQUEST FOR DISCOVERY WHEN IT FAILED TO PROVIDE
          APPELLANT   WITH    SIGNIFICANT  RELEVANT   CYS
          DOCUMENTS—IN PARTICULAR DOCUMENTATION OF 2012
          AND 2015 CYS HOME VISITS AND A LETTER FROM CYS
          RELATIVE TO THE AUGUST 2015 HOME VISIT—DESPITE
          HIS FORMAL REQUEST?

          SHOULD THE TRIAL COURT HAVE GRANTED APPELLANT A
____________________________________________


2 Appellant, Child, Appellant’s brother, and Appellant’s mother lived together
in Appellant’s mother’s home.        The Commonwealth charged Appellant,
Appellant’s brother, and Appellant’s mother with crimes related to exposure
of Child to snakes in the home.



                                           -2-
J-S70008-17


          NEW TRIAL BECAUSE THE COMMONWEALTH COMMITTED
          A BRADY[3] VIOLATION RELATIVE TO THE CYS MATERIALS
          DESCRIBED ABOVE WHICH WERE NOT PROVIDED TO
          APPELLANT DESPITE HIS REQUEST FOR SAME.

          SHOULD THE TRIAL COURT HAVE ORDERED A
          CONTINUANCE SO THAT THE COMMONWEALTH COULD
          FULLY EXPLORE CYS RECORDS TO SEE WHETHER IT HAD
          COMPLIED WITH APPELLANT’S DISCOVERY REQUEST AND
          PROVIDE [APPELLANT] WITH THE OPPORTUNITY TO
          REVIEW THOSE MATERIALS IN ORDER TO PROPERLY
          MOUNT A DEFENSE?

          WAS THERE INSUFFICIENT EVIDENCE TO CONVICT
          APPELLANT OF ENDANGERING THE WELFARE OF A CHILD
          SINCE THERE WAS NO EVIDENCE THAT THE NON-NATIVE
          SNAKES WERE ACTUALLY THE VENOMOUS SPECIES
          ALLEGED, NOR THAT HE KNOWINGLY ENDANGERED HIS
          CHILD; VIOLATED ANY DUTY OF CARE, PROTECTION OR
          SUPPORT; OR OTHERWISE HAD THE REQUISITE MENS
          REA TO COMMIT THIS CRIME.

(Appellant’s Brief at 1-3) (internal footnote omitted).4

        After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Aaron L.

Gingrich, we conclude Appellant’s issues merit no relief.     The trial court

opinions comprehensively discuss and properly dispose of the questions

____________________________________________


3   Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).

4  Appellant raises six issues in his statement of questions presented.
Nevertheless, issues two and three are identical to issue one, so we do not
reproduce the duplicative issues here. For purposes of disposition, we have
also reordered Appellant’s issues. Further, Appellant’s argument section
contains only two subsections, in violation of Pa.R.A.P. 2119(a) (stating
argument shall be divided into as many parts as there are questions to be
argued). We will overlook this defect.



                                           -3-
J-S70008-17


presented. (See Opinion in Support of Order Denying Post-Trial Motion at 1-

6; Trial Court Opinion, filed May 1, 2017, at 1-4) (finding: (issues 1-2)

Appellant’s Brady claim is premised upon his discovery of letter from

Children and Youth Services (“CYS”) dated August 4, 2015, indicating CYS

had previously investigated Appellant’s brother as to welfare of another child

and ultimately closed that case; Appellant contends this letter contains

potentially exculpatory evidence relating to his case and Commonwealth’s

failure to discover existence of and disclose letter constitutes Brady

violation; although CYS maintained on morning of trial that it had disclosed

all relevant files, Appellant produced at post-trial motion hearing copy of

CYS’ letter; significantly, however, CYS is not law enforcement agency or

actively involved in prosecution of Appellant; consequently, Commonwealth

did not have duty to discover and disclose evidence in CYS’ possession; even

if Commonwealth had duty to discover and disclose this letter, it was not

material to Appellant’s guilt or innocence, where letter refers to different

child and involves Appellant’s brother—not Appellant;5 court does not know

what conditions prompted CYS to close case involving Appellant’s brother;

____________________________________________


5 Significantly, the letter does not mention snakes or otherwise indicate the
basis for the case involving Appellant’s brother. The letter merely states, “It
is the decision of this agency to close your case as of 8/4/15” and directs
Appellant’s brother with how to proceed if he disagrees with the agency’s
decision. The trial court also states the case number associated with CYS’
letter referenced a different residence than Appellant’s residence. We are
unable to verify that assertion on the record before us.



                                           -4-
J-S70008-17


materiality of letter is speculative at best and insufficient to satisfy Brady

claim;6 additionally, Commonwealth has routine policy of expunging CYS

records which are deemed invalid within one year and 120 days of referral;

Commonwealth         did   not    violate      Appellant’s   due   process   rights   by

unknowingly permitting CYS to expunge records related to Appellant’s

brother as part of its routine procedures; further, letter at issue was in

Appellant’s or his brother’s possession prior to trial; Appellant’s knowledge of

letter and ability to produce copy of it shortly after his trial shows Appellant

could have discovered letter sooner with exercise of reasonable diligence;7

(issue 3) on morning of Appellant’s trial, Appellant filed motion to compel

discovery of all CYS’ records and home visits involving Child, Appellant,

____________________________________________


6 In his brief, Appellant argues the Commonwealth “stipulated to” and made
the “startling admission” that CYS visited the home in 2015, and approved
Appellant’s brother’s possession of the snakes at that time. (Appellant’s
Brief at 45). Appellant completely misstates the record. At the post-trial
motion hearing, the prosecutor stated: “[W]hile I’m not conceding it, I’m
going to give you the argument…that [Appellant’s brother] was cleared…by
CYS.” (N.T. Post-Trial Motion Hearing, 12/16/16, at 15) (emphasis added).
Read in context, the prosecutor was simply indicating he would not dispute
Appellant’s position that CYS cleared Appellant’s brother for purposes of
argument on the post-trial motion, where the Commonwealth insisted
Appellant’s Brady claim still failed on other grounds.

Additionally, to the extent Appellant complains the Commonwealth failed to
disclose a 2012 letter indicating CYS closed a case against Appellant’s
brother involving the snakes, Appellant did not produce any letter from 2012
to substantiate that claim.

7Appellant testified at trial that CYS’ letter was “somewhere in the house”
but Appellant’s brother could not locate it.



                                            -5-
J-S70008-17


Appellant’s mother or Appellant’s brother; court addressed issue with CYS’

agent, who informed court all available records had been produced; thus, it

was appropriate for matter to proceed to trial at that juncture and for court

to deny Appellant’s request for continuance; (issue 4)8 Appellant, Child,

Appellant’s brother, and Appellant’s mother lived together at Appellant’s

mother’s house; Appellant’s brother was avid snake enthusiast and housed

multiple venomous snakes, both legal and illegal in Pennsylvania; testimony

from Fish and Boat Commission Officer indicated lids of snake aquariums

were not secured properly and snakes could potentially escape their

enclosures; additional testimony from Appellant and others confirmed that,

on at least one occasion, one venomous snake escaped confinement during

feeding, and Child was immediately removed from home; nevertheless, this

incident highlights potential danger these snakes pose; Appellant further

testified his daughter was instructed not to ever interact with snakes or

____________________________________________


8  Appellant’s claim that the Commonwealth failed to establish the “snake
types and toxicity” is waived for failure to specify that contention in his
court-ordered Rule 1925(b) statement. See Commonwealth v. Hansley,
24 A.3d 410 (Pa.Super. 2011), appeal denied, 613 Pa. 642, 32 A.3d 1275
(2011) (reiterating general rule that issues not raised in Rule 1925(b)
statement are waived on appeal; concise statement must be specific enough
for trial court to identify and address issues appellant wants to raise on
appeal). Moreover, the Commonwealth presented testimony from multiple
witnesses about the types of snakes Appellant’s brother kept in the home, as
well as testimony from the Chief Biologist for the Natural Diversity Section of
the Pennsylvania Fish and Boat Commission discussing the toxicity of those
types of snakes. Thus, even if Appellant had preserved this particular
allegation, it would merit no relief.



                                           -6-
J-S70008-17


enter    room     where     they    were       housed,   due   to   potential   danger;

Commonwealth presented evidence to prove Appellant was aware of his duty

to protect Child and knew of potential danger posed by venomous snakes,

sufficient to sustain Appellant’s conviction for EWOC).9              Accordingly, we

affirm on the basis of the trial court’s opinions.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/2017




____________________________________________


9The correct full citation for Commonwealth v. Schley (see Trial Court
Opinion at 2), is 136 A.3d 511 (Pa.Super. 2016).



                                           -7-
                                                                                     Circulated 11/03/201712:45 PM




    IN THE COURT OF COMMON PLEAS OF MIFFLIN COUNTY, PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA
                                                                CP-44-CR-719-2015
        v.                                                                           e»
                                                                                     r-'"tt
                                                                                     rn::o
                                                                                     ;,:>.O
AARON JOSHUA BOHN                                                                     :,,C.-t
                                                                                      O:C       I
                                                                                      --nO      0\
                                                  OPINION                             o�        �
                               _J                                                     O.        �
                                                                                suppo�e
        AND NOW� this       J 8.    day of February, 2017, this Opinion is in                   �
                                                                                       (I)-<    �
accompanying Order denying Defendant's Motion for Post-Trial Relief, Motion for Acquittal,

and/or Motion for New Trial, filed December I, 2016.

                                       FACTUAL BACKGROUND

        On November 23, 2015, Defendant was charged with knowingly endangering the welfare

of a child by violating a duty of care, protection, or support. Specifically, it was alleged that

Defendant did permit his daughter, age eleven, to be in close proximity to dangerous and

venomous snakes that were housed in containers which had either unsecured lids or no lids at all

and said child's bedroom was directly beside the room which held the snakes, in violation of

Section 4304Al of the PA Crimes Code. These venomous snakes were owned by Defendant's

brother and co-Defendant, Zach VanSyoc, who also lived at the residence. Defendant was found

guilty of Endangering the Welfare of Children on November 14, 2016. Defendant subsequently

filed a Motion for Post-Trial Relief, Motion for Acquittal, and/or Motion for New Trial.

                                               DISCUSSION

       A prosecutor has an obligation to disclose all exculpatory information material to the

guilt or punishment of an accused. Commonwealth v. Roney, 622 Pa. 1, 11, 79 A.3d 595, 600,

2013 Pa. LEXIS 2585, * 1, 2013 WL 5827272 (Pa. 2013). This obligation extends to any
favorable evidence known to others acting on the government's behalf. Kyles v. Whitley, 514

U.S. 419, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995). In order to establish a Brady violation has

occurred, a defendant must show that: (1) evidence was suppressed by the state, either willfully

or inadvertently; (2) the evidence was favorable to the defendant, either because it was

exculpatory or because it could have been used for impeachment; and (3) the evidence was

material, in that its omission resulted in prejudice to the defendant. Commonwealth v. Willis, 616

Pa. 48, 60, 46 A.3d 648, 656, 2012 Pa LEXIS 1265, *18-19, 2012 WL 1940334 (Pa 2012).

Evidence is material if there is a reasonable probability that, had said evidence been disclosed to

the defense, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome. Commonwealth v. Willis, 616 Pa.

48, 51, 46 A.Jd 648, 650, 2012 Pa. LEXIS 1265, *1, 2012 WL 1940334 (Pa. 2012).

       Defendant's Brady claim rests upon the discovery of a letter from Children and Youth

Services dated August 4, 2015. The letter indicates that Zach VanSyoc, co-Defendant, had

previously been investigated by the Agency as to the welfare of another child but that the case

had been closed. Defendant contends this letter contains potentially exculpatory information

relating to his case. Defendant further contends that the Commonwealth had a duty to discover

and disclose this letter, as it was information known to another government agency, and that

failure to discover and disclose said letter constitutes a Brady violation. Finally, Defendant raises

separately a claim that he was prejudiced by statements made to prospective jurors during voir

dire. We deal first with Defendant's assertion of the Brady violation.

       On the morning ofNovember 14, 2016, prior to the commencement of trial, Defendant

filed a Motion to Compel Discovery as to all Children and Youth Services' materials, including

information regarding earlier records and home visits involving the Defendant, his daughter,
and/or his two co-Defendants. The Commonwealth indicated at a hearing prior to the start of trial

that it had complied with Defendant's Discovery request and had disclosed all relevant Children

and Youth Services files. However, at trial, there was conflicting testimony from co-Defendants

and Children and Youth Services as to whether the Agency had closed a previous investigation

into Defendant's brother. Children and Youth claimed that no information existed within their

files to show that visitations had taken place or that an investigation into Defendant's brother had

been closed. Subsequently, at the December 16th hearing, Defendant submitted to this Court a

copy of the August 4th letter and argued that the Commonwealth should have disclosed it in Pre-

Trial Discovery.

       In Kyles v. Whitley, the United States Supreme Court held that prosecutors have a duty to

disclose evidence in the possession of other government agencies but limited this holding to

agencies that are involved in the prosecution of the accused. Further case law clarified that this

duty to disclose evidence within the prosecution's possession extends to law enforcement

agencies. Roney, 622 at 608. However, it is less clear as to whether that duty extends to agencies

of the government bringing the prosecution that are not law enforcement. It is the opinion of this

Court that while Children and Youth Services may investigate allegations of child neglect or

abuse and may report their findings to law enforcement when necessary, it is not a law

enforcement agency. Nor is Children and Youth Services actively involved in the prosecution of

the Defendant. As such, we do not believe the Commonwealth had a duty to discover and

disclose evidence which was in the possession of Children and Youth at the time of Pre-Trial

Discovery of which the Commonwealth was unaware.

        Allowing for the sake of argument that the Commonwealth had a duty to investigate

Children and Youth Services' files for unknown discoverable material, this Court still does not
believe there was a Brady violation for failing to disclose the August 4th letter. It is

acknowledged that the Conunonwealth excluded the evidence in question, albeit inadvertently,

and that the evidence could have been used for impeachment purposes, However, We cannot

agree that the evidence was material to the Defendant's guilt or innocence. Materiality requires

more than a mere possibility that the undisclosed information might have helped the defense or

affected the outcome of the trial. Commonwealth v. Haskins, 60 A.3d 538, 2012 Pa. Super.

LEXIS 2940, 2012 PA Super 223, 2012 WL 4841446 (Pa. Super. Ct. 2012) and the Court is not

convinced a reasonable probability exists that this evidence would have resulted in a different

outcome of the Defendant's case.

        First, the letter in question references a Children and Youth case number which relates to

a different minor child, L.M., and not the minor child, V.B., central to this case. Second, the

letter refers to a prior case involving a co-Defendant and not the Defendant himself. Third, the

case number associated with the letter references a residence in Yeagertown and not the

residence associated with Defendant's case. Finally, Children and Youth Services' records were

expunged prior to the discovery of the letter in question. As a result, the circumstances that lead

to the determination that the co-Defendant was not knowingly endangering the welfare of L.M.

can only be arrived at through conjecture and speculation.

        As a result, this Court does not know what the minor child's living arrangements were at

the time the referral was deemed invalid. This Court cannot know what conditions prompted

Children and Youth Services to decide there was an invalid referral and whether they differed

substantially from the current situation. Therefore, it is this Court's opinion that the materiality

of the letter and related records is speculative at best and is not sufficient to meet the standard

espoused in Willis.
       Additionally, this Court does not believe that the failure of the Commonwealth to

preserve evidence relating to the co-Defendant amounted to a denial of due process of law.

Failure to preserve potentially useful evidence does not amount to a denial of due process of law

unless the defendant can show the prosecution acted in bad faith. Arizona v. Youngblood, 488

U.S. 51, 52, 109 S. Ct. 333, 102 L. Ed. 2d 281 (1988). Defendant has presented no evidence

which would indicate bad faith on the part of the Commonwealth in allowing the expungement

of the information from Children and Youth Services. Rather, during the hearing for Defendant's

Post-Trial Motion, the Court learned that the expungement of said information was carried out as

part of a routine policy of Children and Youth. This policy dictates that information relating to

referrals which have been investigated and deemed invalid must be deleted within 1 year and 120

days from the date of the invalid designation. Therefore, the Commonwealth did not deny the

Defendant due process of law by unknowingly allowing Children and Youth to expunge records,

relating to the co-Defendant, as part of its routine procedures following a determination that said

records were invalid.

       Another factor this Court must consider is whether the Defendant could have discovered

the August 4th letter and corresponding Children and Youth case information on his own. There

is no Brady violation when the appellant knew or, with reasonable diligence, could have

uncovered the evidence in question. Commonwealth v. Paddy, 15 A.3d 431, 439, 609 Pa. 272,

287, 2011 Pa. LEXIS 686, * 1 (Pa. 2011).

       While the Court acknowledges the Commonwealth was unaware of the letter and failed

to disclose its existence to the Defendant, it cannot say this automatically amounts to a Brady

violation. On the day of trial, Defendant brought the existence of the letter in question to the

attention of both this Court and the Commonwealth. Moreover, Defendant produced a copy of
 said letter in his Motion for Post-Trial Relief. The letter had been in either his or his co-

 defendant' s possession prior to trial. It is the opinion of this Court that Defendant's knowledge of

 the letter and ability to produce a copy shortly after trial shows this evidence would have been

 discoverable to Defendant through his own reasonable diligence had he chosen to act sooner.

 Defendant was charged with endangering the welfare of a child on November 23, 2015 and his

 trial took place on November 14, 2016. Defendant therefore had approximately 1 year in which

 to act on his knowledge that his co-Defendant's prior case had been closed by Children and

 Youth Services and to obtain the information before it was expunged.

        For the aforementioned reasons, this Court holds that the Commonwealth's failure to

 discover and disclose the August 4th letter and any information related to said letter does not

 amount to a Brady violation. We now turn to Defendant's separate claim that he was prejudiced

 by statements made to prospective jurors during voir dire

        First, Defendant claims that during voir dire, the Commonwealth made several references

 to "snakes", despite an agreement with Defendant to refrain from doing so, and inadvertently

 prejudiced the Defendant. After reviewing the record, this Court can find no reference to the

 word "snake" and/or "snakes" and must therefore conclude that such references were not made

 on record. Therefore, We cannot agree that there was any prejudicial effect during voir dire

. stemming from the use of this word or any variation thereof.

        Second, Defendant contends that during voir dire, the Court referred to the existence of

 the two co-Defendants' cases. Specifically, Defendant argues that the Court inadvertently related

 to the jury that one of the co-Defendants had pleaded guilty to her charges. Defendant reasons

 that this information would allow potential jurors to infer that such substantial evidence existed
in this case as to persuade a co-Defendant to plead guilty and that the potential jurors may have

inferred from that information that the Defendant was guilty as well.

       Having reviewed the record, this Court did reference the existence of "two interconnected

cases" relating to the Defendant's case. However, the Court cannot agree that this reference

alone would prejudice potential jurors. We believe it speculative at best to assume that the jury

pool was tainted by this admission and that, respectfully, such an assertion assumes knowledge

of the criminal justice system that the average juror does not possess. Therefore, it is the opinion

of this Court that prejudicial error did not occur during voir dire of the jury selection process.




                                                            �/�p
                                                               BY THE COURT:



                                                               AARON L. GINGRICH
                                                               JUDGE


c:     �i Fees, Esquire
      .,,-District Attorney
         File



                          NOTICE OF ENTRY OF ORDER OR DECREE
                          PURSUANT TO PA. R.C.P. NO. 236
                          NOTIFICATION • THIS DOCUMENT HAS
                          BEEN FILED IN THIS CASE.
                          PROTHONOTARY, MIFFLIN COUNTY, PA

                          DATE:
                                                                                     Circulated 11/03/2017 12:45 PM




        IN THE COURT OF COMMON PLEAS OF MIFFLIN COUNTY, PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA                                CP-44-CR-719-2015
                                                                                                        '
                                                            OTN#: T7377648-2
                                                                                                        (,




                                                                                      ,-.
       v.                                                                             ,;1

                                                                                       ,·
                                                                                             ,·

                                                                                                        ;i
                                                                                       ,· ·� _,
AARON JOSHUA BOHN                                                                      C··:
                                                                                               ..                  ('



              Defendant                                                                                            c·_.� '·.
                                                                                                                        -   1


                                                                                       c··-
                                                                                       c·:. ·,�. · :               c�
                                                                                        c. � ..:
                                                                                        : .... : :. 1

                            Statement in Compliance with Pa. R.A.P. 1925                uj ��               ��;-


       AND NOW, this J8'/fday of April, 2017, having reviewed the docket entries and Appellant's

Concise Statement of Matters Complained of On Appeal Pursuant to Pa. R.A.P. 1925 the court addresses

the issues raised by Appellant below.

       In issue number one, Appellant asserts that the evidence produced against the Appellant by the

Commonwealth at his trial was insufficient to sustain the verdict of Endangering the Welfare of Children.

              The standard we apply in reviewing the sufficiency of the evidence is
              whether viewing all the evidence admitted at trial in the light most
              favorable to the verdict winner, there .is sufficient evidence to enable the
              fact-finder to find every element of the crime beyond a reasonable doubt.
              In applying [the above] test, we may not weigh the evidence and substitute
              our judgment for the fact-finder. In addition, we note that the facts and
              circumstances established by the Commonwealth need not preclude every
              possibility of innocence. Any doubts regarding a defendant's guilt may be
              resolved by the fact-finder unless the evidence is so weak and
              inconclusive that as a matter of law no probability of fact may be drawn
              from the combined circumstances. The Commonwealth may sustain its
              burden of proving every element of the crime beyond a reasonable doubt
              by means of wholly circumstantial evidence. Moreover, in applying the
              above test, the entire record must be evaluated and all evidence actually
              received must be considered. Finally, the [finder] of fact while passing
              upon the credibility of witnesses and the weight of the evidence produced,
              is free to believe all, part or none of the evidence.

Commonwealth v. Phillips, 2014 PA Super 113 (Super. Ct. 2014).
        Pursuant to 18 Pa. C.S. § 4304(a)(l), "A parent, guardian or other person supervising the welfare

of a child under 18 years of age, or a person that employs or supervises such a person, commits an offense

if he knowingly endangers the welfare of the child by violating a duty of care, protection or support." As

a specific intent crime, Endangering the Welfare of Children requires a "knowing violation of a duty of

care" by the individual. Commonwealth v. Schley, 2016 PA Super 46, 136 A.3d 511, 513. The Superior

Court of Pennsylvania has interpreted the intent element for Endangering the Welfare of Children to

require that:

        ( 1) the accused is aware of his/her duty to protect the child; (2) the accused is aware that
        the child is in circumstances that could threaten the child's physical or psychological
        welfare; and (3) the accused has either failed to act or has taken action so lame or meager
        that such actions cannot reasonably be expected to protect the child's welfare.

Commonwealth v. Lynn, 114 A.3d 796, 819 (Pa. 2015).

        Here, the evidence viewed in the light most favorable to the Commonwealth establishes that the

evidence produced was sufficient to sustain the verdict of Endangering the Welfare of Children. The
                                                          .
Defendant and his daughter lived together at Defendant's Mother's house. Defendant's brother also lived

at this residence. Defendant's brother was an avid snake enthusiast and housed multiple venomous

snakes, both legal and illegal in the State of Pennsylvania, at this residence. Testimony presented by a

responding Pennsylvania Fish and Boat Commission Officer indicated that the lids of the snake

aquariums were not properly secured and there existed the potential for the snakes to escape their

enclosures. Additional testimony by Defendant and Co-Defendants indicated that on at least one occasion,

one of the venomous snakes managed to escape confinement during a scheduled feeding. While

Defendant's daughter was immediately removed from the home at this time, the incident highlights the

potential danger that the animals posed. Defendant further testified that his daughter was instructed that

under no circumstances was she to ever interact with the snakes, or even to enter the room where they

were housed, due to the danger they posed.
       Therefore, this Court believes there was sufficient evidence to find the specific intent element was

satisfied in the present case. It is clear that Defendant was aware of his duty to protect his daughter and

that Defendant was aware of the potential danger posed by the venomous snakes to his daughter's well-

being as she was under strict instructions from Defendant not to interact with the snakes and was

immediately removed from the home when the aforementioned escape occurred. Given Defendant's

appreciation of the danger posed by the snakes, there was sufficient evidence to interpret Defendant's

decision to allow his daughter to continue to reside in such close proximity to the venomous snakes as a

failure to take action reasonably expected to protect her welfare.

       In issue number two, Appellant first asserts that the Trial Court erred as a matter of law in ruling

that the Commonwealth complied with Defendant's Request for Discovery. This Court believes this issue

to be fully supported in its Opinion dated February 3, 2017, and its Order dated February 3, 2017, and

respectfully requests the Superior Court of Pennsylvania refer to said Opinion and Order for this issue.

       In issue number two, Appellant also asserts that the Trial Court erred as a matter of law in failing

to order a continuance of the trial to provide additional time for the Commonwealth to explore Children

and Youth Services' records for any additionally discoverable material. This Court believes its decision to

proceed with the trial was appropriate given the circumstances. Counsel for Defendant filed the Request

for Discovery on the morning of November 14, 2016, the date of Defendant's trial. Despite the short

notice, this Court did address the issue with an agent of Children and Youth Services. The agent, after

reviewing the files on hand and after speaking with additional staff in the office of Children and Youth

Services, informed the Court that all available records pertaining to the Defendant had been produced and

presented. Having been assured that all available records had already been given to Defendant during

Discovery, this Court made the decision to proceed to trial.
       This Court believes issue number three raised by Defendant on appeal to be fully supported in its

Opinion dated February 3, 2017, and its Order dated February 3, 2017, this Court respectfully requests the

Superior Court of Pennsylvania refer to said Opinion and Order for this issue.

                                                    BY THE COURT:



                                                    AARON L. GING
                                                    JUDGE


c:     Brian Manchester, Esquire
       District Attorney
       File